TUCKETT, Justice
(dissenting).
I respectfully dissent. The original decree in this matter awarded to the plaintiff a lump sum of $100 per month for the support of the four children. The decree did not segregate the amount into four parts for the support of each of the children. In the proceedings before us which were brought by the plaintiff to enforce the provisions of the decree, it was stipulated that the defendant had failed to pay an accumulation of $1850. It was also stipulated that the eldest child had reached the age of majority some years prior. While that fact may have been a sufficient ground to support a petition for modification, it does not appear that the defendant attempted to have the decree modified. It is my view that without a modification the delinquent support money payments accumulated without reduction, and that the plaintiff would have been entitled to a judgment for the total amount of the delinquency. Had the original decree specified that the plaintiff was entitled to the sum of $25 per month for the support of each of the children, I would have no quarrel with the majority opinion. Inasmuch as the award did not provide that each of the four children was to receive one quarter of the award, I believe the court below abused its discretion in taking away a portion of that which had accumulated under the terms of the decree. I would view the delinquency ttnder the terms of the decree as any other debt and that the court should not interfere with a private obligation or relieve a debtor of the duty to pay.
The main opinion cites the case of Austad v. Austad1 which dealt with a situation where a divorced wife had remarried. By the remarriage the former wife contracted with someone else to provide for her support. However, in this case, the defendant did not divorce his children. It would seem to me that the situation we have here was dealt with in the case of Rockwood v. Rockwood.2
*403I would reverse the trial court as to that part of its order which took away a part of the accumulated support payments.
CALLISTER, C. J., concurs in the dissenting opinion of TUCKETT, J.

. 2 Utah 2d 49, 269 P.2d 284 (1954).


. 65 Utah 261, 236 P. 457.